CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?434746123134949-...
                          Case 1:19-cv-02812-AT Document 21 Filed 03/10/20 Page 1 of 1




                                                      1:19-cv-02812-AT
                                    Mitchell et al v. Nolan Transportation Group, LLC
                                                 Honorable Amy Totenberg

                                    Minute Sheet for proceedings held In Chambers on 03/10/2020.


              TIME COURT COMMENCED: 10:35 A.M.
              TIME COURT CONCLUDED: 10:45 A.M.                    COURT REPORTER: Shannon Welch
              TIME IN COURT: 00:10                                DEPUTY CLERK: Harry Martin
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                 Benjamin Davis representing Bryson Mitchell
         PRESENT:                    Benjamin Davis representing Robert Ragans
                                     Benjamin Davis representing Tyler Winters
                                     Joel Griswold representing Nolan Transportation Group, LLC
                                     Brian Harris representing Nolan Transportation Group, LLC
                                     Alan Lubel representing Bryson Mitchell
                                     Alan Lubel representing Kirk Heilman
                                     Alan Lubel representing Robert Ragans
                                     Alan Lubel representing Tyler Winters
         PROCEEDING
                                     Telephone Conference(Motion Hearing Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:                Written Order to follow.
         HEARING STATUS:             Hearing Concluded




1 of 1                                                                                                            3/10/2020, 11:27 AM
